DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority based on a World Intellectual Property Organization certification that a copy of the instant application was filed in Japan on 10/11/2016.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention discloses an abstract idea without significantly more.
In the instant case, independent claim 1 discloses a system, independent claim 7 discloses a method and independent claim 12 discloses a device, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a system for conducting general business interactions of sales activities by performing processing related to a product sale by maintaining master data for product sales that is used in a shop machine and a head office machine.  Specifically, the claims recite:
A POS system, comprising a shop machine installed in a shop and configured to perform processing related to a product sale, and a head office machine installed in a head office, the shop machine and the head office machine being connected to each other via a network in a manner that enables data communication to/from each other, the POS system being capable of performing, in the head office machine and the shop machine, maintenance on product master data to be used when the shop machine performs the processing related to the product sale, 
wherein the head office machine includes: a head office-side control unit; and 
a head office-side storage unit configured to hold head office product master data, 
wherein the shop machine includes: a shop-side control unit; and 
a shop-side storage unit … configured to hold in-use shop product master data…, which has been subjected to maintenance in the head office machine or the shop machine, 
wherein the shop-side control unit is configured to change, in response to a change instruction, … and to store the changed product master data …,
wherein the shop-side control unit is configured to transmit, in response to switching …, the in-use shop master data to10PRELIMINARY AMENDMENTAttorney Docket No.: Q245337 Appln. No.: Entry into National Stage of PCT/JP2017/036419the head office machine, and wherein the head office-side control unit is configured to store the in-use shop master data received from the shop machine into the head office-side storage unit ...
whereby, when head office maintenance is performed on the new head office master data in the head office machine, the POS system is allowed to perform the head office maintenance on the new head office master data in the head office machine without collecting the in-use shop master data from each shop machine by transmitting a collection request from the head office machine to each shop machine before the head office maintenance is performed …

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for sales activities by performing processing related to a product sale by maintaining master data for product sales that is used in a shop machine and a head office machine, which is a process that is encompassed by the abstract idea of commercial interactions.  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).  Claim 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or technical elements disclosed at a high level of generality such as a shop machine, head office machine, network, head office-side control unit, head office-side storage unit, shop-side control unit and shop-side storage unit) as a tool in claim 1 to perform the functions of processing, communication, performing maintenance, hold[ing], change[ing], use[ing], transmit[ting], switching, deleting, copying, store[ing], received[ing] and collecting as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claim such as a shop machine, head office machine, network, head office-side control unit, head office-side storage unit, shop-side control unit and shop-side storage unit merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment.  Specifically, a shop machine, head office machine, network, head office-side control unit, head office-side storage unit, shop-side control unit and shop-side storage unit performs the steps or functions of sales activities by performing processing related to a product sale.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technical field using technical elements disclosed at a high level of generality does not integrate the abstract idea into a practical application because it requires no more than a computer (or technical elements disclosed at a high level of generality such as shop machine, head office machine, network, head office-side control unit, head office-side storage unit, shop-side control unit and shop-side storage unit) performing functions of processing, communication, performing maintenance, hold[ing], change[ing], use[ing], transmit[ting], switching, deleting, copying, store[ing], received[ing] and collecting that correspond to acts required to carry out the abstract idea (MPEP 2106.05(d), (f) and (h)).  The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field, because of said disclosure of said elements at a high level of generality in both the claims and the specification of the instant application (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement in any other technology or technical field.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea that would integrate the abstract idea (judicial exception) into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of using a shop machine, head office machine, network, head office-side control unit, head office-side storage unit, shop-side control unit and shop-side storage unit to perform the steps of processing, communication, performing maintenance, hold[ing], change[ing], use[ing], transmit[ting], switching, deleting, copying, store[ing], received[ing] and collecting amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions through sales activities by performing processing related to a product sale.  As discussed above, taking the claim elements separately, a shop machine, head office machine, network, head office-side control unit, head office-side storage unit, shop-side control unit and shop-side storage unit performs the steps or functions of sales activities by performing processing related to a product sale. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions through sales activities by performing processing related to a product sale. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claim 7 describes a method performing the functions of processing, communication, performing maintenance, hold[ing], change[ing], use[ing], transmit[ting], switching, deleting, copying, store[ing], received[ing] and collecting relating to sales activities without additional elements beyond technical elements disclosed at a high level of generality such as shop machine, head office machine, network, head office-side control unit, head office-side storage unit, shop-side control unit and shop-side storage unit that provide significantly more than the abstract idea of commercial interactions through sales activities by performing processing related to a product sale as noted above regarding claim 1.  Therefore, this independent claim is also not patent eligible.
  Independent claim 12 describes a terminal device performing the functions of processing, communication, performing maintenance, hold[ing], change[ing], use[ing], transmit[ting], switching, deleting, copying, storing or collecting relating to sales activities without additional elements beyond technical elements disclosed at a high level of generality such as terminal device, head office machine, network, shop-side control unit, shop-side storage unit and head office-side storage unit that provide significantly more than the abstract idea of commercial interactions through sales activities by performing processing related to a product sale as noted above regarding claim 1.  Therefore, this independent claim is also not patent eligible.
Dependent claims 2-6, 8-11 and 13-14 further describe the abstract idea of commercial interactions through sales activities by performing processing related to a product sale. These dependent claims do not include additional elements to perform their respective functions of processing, communication, performing maintenance, hold[ing], use[ing], transmit[ting], confirm[ing] or identify[ing] beyond the technical elements disclosed at a high level of generality such as a shop machine, head office machine, head office-side control unit, head office-side storage unit, shop-side control unit and shop-side storage unit and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claims 1, 7 or 16 also renders dependent claims 2-6, 8-11 and 13-14 as not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richelson (US Patent Application Publication 2015/0278789 A1).
Regarding Claim 1, 7 and 12, Richelson teaches:
A POS system/ master data maintenance method, which is executed in a POS system/ POS terminal device for use in a POS system, comprising a shop machine installed in a shop and configured to perform processing related to a product sale, and a head office machine installed in a head office, the shop machine and the head office machine being connected to each other via a network in a manner that enables data communication to/from each other (See Richelson ¶ [0024-0027] - describes a POS system comprising registers in a retail shop and back-office servers that are used to authenticate each register at each instance of use [shift of a worker that is logged-in to said register] and check that each register is operating with current data [item details, pricing and inventory]), the POS system being capable of performing, in the head office machine and the shop machine, maintenance on product master data to be used when the shop machine performs the processing related to the product sale, the product master data being data in which a product code, product name and unit price are associated with the product (See Richelson ¶ [0031-0034] - describes the system operating registers with updated information from the back-office servers, using said information to conduct transactions at said registers and sending transaction information to said back-office servers to update the data records stored thereon relating to a particular vendor, wherein said data comprises at least an item number [product code] and pricing associated with a particular unit and [0074] - describes the system using product name information, such as “United Bamboo’s limited edition cat calendar”), 
wherein the head office machine includes: 
a head office-side control unit; and 
a head office-side storage unit configured to hold head office master data (See Richelson ¶ [0029-0030] - describes the system automatically sending product data [inventory and price data] from the back-office servers to a register terminal and [0082-0084] - describes the system being controlled by well known computer components such as central processors in local computing devices [registers] or remote computing devices [servers]), 
wherein the shop machine includes: 
a shop-side control unit; and 
a shop-side storage unit  including an in-use shop master area configured to hold in-use shop product master data currently used, and a shop-master-before-application area configured to hold shop product master data before application, which has been subjected to maintenance in the head office machine or the shop machine (See Richelson ¶ [0029-0032] - describes the system automatically sending product data to be implemented [inventory and price data] from the back-office servers to a register terminal, wherein said data is stored in a local mass storage device of a register terminal, [0046] - describes the system holding credit card transaction processing authorization for each register in a database, wherein said authorization is verified/ granted at each start of shift register login instance, thereby showing shop-side data stored before application and [0082-0084] - describes the system being controlled by well-known computer components such as central processors in local computing devices [registers] or remote computing devices [servers]), 
Appln. No.: 16/333,456wherein the shop-side control unit is configured to change, in response to a change instruction, product master data currently used into changed product master data and to store the changed product master data into the shop-master-before-application area as the shop product master data before application (See Richelson ¶ [0029-0034] - describes the system operating registers with updated [changed] information from the back-office servers, using said information to conduct transactions at said registers and sending transaction information [comprising product data] to said back-office servers to update the data records stored thereon relating to a particular vendor, wherein said update information is product and pricing information provided by a vendor to a particular store/ terminal location as well a back office server [head office machine].  Further, it is noted that said updating is executed when activated by the party [vendor] controlling a new instance of register software, thereby showing instruction to change said instance or register software),
wherein the shop-side control unit is configured to transmit, in response to switching the shop product master data before application/ that has been subjected to maintenance in the head office machine or the shop machine/ to the in-use shop product master data by deleting the product master data currently used (See Richelson ¶ [0047-0048] - describes the system deleting data instances when operating sessions are closed and Fig. 2 - describes the data types as those commonly associated with processing transactions, namely: stock items, users, customers, registers, etc.), by copying product master data to be applied to the in-use shop master area as the in-use shop product master data (See Richelson ¶ [0029-0030] - describes the system automatically sending a copy of data to be implemented [inventory and price data] from the back-office servers to a register terminal, wherein said data copy is stored in a local mass storage device of a register terminal and Fig. 2 - describes the data types as those commonly associated with processing truncations, namely: stock items, users, customers, registers, etc.), and by deleting the shop product master data before application from the shop-master-before-application area, the in-use shop product master data to10PRELIMINARY AMENDMENTAttorney Docket No.: Q245337 Appln. No.: Entry into National Stage of PCT/JP2017/036419the head office machine (See Richelson ¶ [0029-0034] - describes the system operating registers with updated information from the back-office servers, using said information to conduct transactions at said registers and sending transaction information [comprising product data] to said back-office servers to update the data records stored thereon relating to a particular vendor, wherein said update information is product and pricing information provided by a vendor to a particular store/ terminal location as well a back office server [head office machine], [0047-0048] - describes the system deleting data instances when operating sessions are closed and Fig. 2 - describes the data types as those commonly associated with processing transactions, namely: stock items, users, customers, registers, etc.), and 
wherein the head office-side control unit is configured to store the in-use shop product master data received from the shop machine into the head office-side storage unit as new head office product master data (See Richelson ¶ [0031-0034] - describes the system operating registers with updated information, comprising multiple types of product information, from the back-office servers, using said information to conduct transactions at said registers and sending transaction information, also comprising product information, to said back-office servers to update the data records stored thereon relating to a particular vendor), whereby, when head office maintenance is performed on the new head office product master data in the head office machine, the POS system is allowed to perform the head office maintenance on the new head office product master data in the head office machine without collecting the in-use shop product master data from each shop machine by transmitting a collection request from the head office machine to each shop machine before the head office maintenance is performed on the new head office product master data (See Richelson ¶ [0029-0030] - describes the system authenticating a new software version of a master file for a POS system, wherein said version is transmitted from back office servers [head office] to a new register in the POS system, thereby showing an absence of the collection step for the in-use shop master data since said register is new, it doesn’t have an old master file software version to collect, [0031-0032] - describes said software version as comprising multiple types of product information and [0052] - describes the system deleting [instead of collecting] a register instance [shop master data] during maintenance of said register instance by a manager level user).
Regarding Claim 2, 8 and 13, Richelson teaches:
The POS system/ master data maintenance method/ POS terminal device according to claim 1, 7 and 12, 
wherein the head office-side storage unit includes a head-office-master-before- application area configured to holding head office product master data that has been subjected to maintenance in the head office machine, as head office product master data before application, and 
wherein the shop-side control unit is configured to store the head office product master data before application, which has been stored into the shop-master-before-application area of the head-office-master-before-application area, into the shop-side storage unit as the shop product master data before application (See Richelson ¶ [0031-0034] - describes the system operating registers with updated information, comprising multiple types of product information, from the back-office servers, using said information to conduct transactions at said registers and sending transaction information, also comprising product information, to said back-office servers to update the data records stored thereon relating to a particular vendor, [0046] - describes the system holding credit card transaction processing authorization for each register in a database, wherein said authorization is verified/ granted at each start of shift register login instance, thereby showing shop-side data stored before application and [0057-0065] - describes an authorized user of the system updating at least personnel records on the back-office server to add a new cashier to a record of users authorized to operate a register, wherein said cashier is given log-in credentials that are authenticated at the back-office server through said register.  Further, the system describes said register as capable of storing locally the data that may be required from the back-office server).
Regarding Claim 3 and 12, Richelson teaches:
The POS system according to claim 1, 
wherein the head office-side control unit is configured to transmit head office product master data that has been subjected to maintenance in the head office machine, to the shop machine as head office product master data before application (See Richelson ¶ [0031-0034] - describes the system sending updated data, including product data, to a register at the beginning of a work shift when a user logs in to their register), and 
wherein the shop-side control unit is configured to store the received head office product master data before application into the shop-master-before-application area of the shop-side storage unit as the shop master data before application (See Richelson ¶ [0031-0034] - describes the system sending updated data, including product data, to a register at the beginning of a work shift when a user logs in to their register, [0046] - describes the system holding credit card transaction processing authorization for each register in a database, wherein said authorization is verified/ granted at each start of shift register login instance, thereby showing shop-side data stored before application and [0069] - describes the register storing data locally on said register when a network connection is not available).



Regarding Claim 4, 9 and 12, Richelson teaches:
The POS system/ master data maintenance method according to claim 1 and 7, 
wherein, before maintenance on the head office product master data is performed, the head office-side 11PRELIMINARY AMENDMENTAttorney Docket No.: Q245337 Appln. No.: Entry into National Stage of PCT/JP2017/036419control unit confirms whether the head office product master data is head office product master data that has been subjected to maintenance last time in the head office machine (See Richelson ¶ [0031-0036] - describes the system maintaining data, including product data, on both the back-office server and register by running data consistency checks to ensure said server and said register are operating with the latest data available), or head office product master data that has been further subjected to maintenance in the shop machine after being subjected to maintenance last time in the head office machine (See Richelson ¶ [0031-0036] - describes the system maintaining data, including product data, on both the back-office server and register by running data consistency checks to ensure said server and said register are operating with the latest data available).
Regarding Claim 5, 10 and 12, Richelson teaches:
The POS system/ master data maintenance method according to claim 4 and 9, wherein, when the head office-side control unit has confirmed that the head office product master data is not the head office product master data that has been subjected to maintenance last time in the head office machine  (See Richelson ¶ [0031-0036] - describes the system maintaining data, including product data, on both the back-office server and register by running data consistency checks to ensure said server and said register are operating with the latest data available), or the head office product master data that has been further subjected to maintenance in the shop machine after being subjected to maintenance last time in the head office machine, the head office-side control unit performs maintenance on the head office product master data that has been subjected to maintenance last time in the head office machine (See Richelson ¶ [0031-0036] - describes the system maintaining data, including product data, on both the back-office server and register by running data consistency checks to ensure said server and said register are operating with the latest data available).
Regarding Claim 6, 11, Richelson teaches:
The POS system/ master data maintenance method according to claim 1 and 7, wherein the head office-side control unit is allowed to identify whether the head office product master data is head office product master data that has been subjected to maintenance in the head office machine, or head office product master data that has been subjected to maintenance in the shop machine (See Richelson ¶ [0031-0036] - describes the system maintaining data, including product data, on both the back-office server and register by running data consistency checks to ensure said server and said register are operating with the latest data available and [0067-0068] - describes the system database as divided into subdomains for each tenant vendor, wherein said subdomains contain correct vendor information mapped to correct register information and are only accessible by authorized personnel).
Regarding Claim 14, Richelson teaches:
The POS terminal device according to claim 12, wherein the shop-side control unit is allowed to identifying whether the shop product master data before application is shop product master data that has been subjected to maintenance in the head office machine, or shop product master data that has been subjected to maintenance in the shop machine (See Richelson ¶ [0031-0036] - describes the system maintaining data, including product data, on both the back-office server and register by running data consistency checks to ensure said server and said register are operating with the latest data available and [0067-0068] - describes the system database as divided into subdomains for each tenant vendor, wherein said subdomains contain correct vendor information mapped to correct register information and are only accessible by authorized personnel).
Response to Remarks
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 1, 7 and 12 as representing an improvement to computer technology regardless of whether the improvement is based on an abstract idea, rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1, 7 and 12 offer no technical improvement to the underlying technology, and in fact, as the rejection clearly asserts, the claims amount to simply applying an abstract idea in a technical field using technical elements disclosed “at a high level of generality.” These claims, as a whole, do not specifically mention any particular elements to facilitate the functions of processing, communication, performing maintenance, hold[ing], changing, use[ing], transmit[ting], switching, deleting, copying, store[ing], received[ing] and collecting, as said claims are currently limited, beyond technical elements disclosed at a high level of generality such as shop machine, head office machine, network, head office-side control unit, head office-side storage unit, shop-side control unit and shop-side storage unit in a manner that is more than simply applying an abstract idea in a technical field.  Nor is there any technical improvement disclosed by the specification of the instant application.  Therefore, said claims, as a whole, are not significantly more than an abstract idea.  Dependent claims 2-6, 8-11 and 13-14 also do not show significantly more than an abstract idea as noted above.
For clarity, “generic computer components” are no longer relied on for the current rejection under 35 U.S.C. § 101 as this phrase appears to be interpreted by the applicant as meaning the technical elements of the claims of the instant application are well-known, routine and conventional as discussed in Berkheimer.  This is not the case, nor is it the basis of the current rejection under 35 U.S.C. § 101.  The claims of the instant application amount to simply applying an abstract idea in a technical field using technical elements disclosed “at a high level of generality”, which does not integrate the abstract idea into a practical application and is not significantly more than said abstract idea.  Likewise, for clarity, “directed to” is also removed from the current rejection under 35 U.S.C. § 101.  
Contrary to the applicant’s assertion that a previous rejection is incomplete for lacking response to comments regarding case law and published examples, case law is not required to be used for analysis of the claims of an instant application regarding 35 U.S.C. § 101.  Similarly, the published examples referenced are not relevant to the claims of the instant application, they are published to demonstrate an example of an application of USPTO policy to fictional claims, they are not to be used to analyze claims during the examination process.  Likewise, director comments, from Director Iancu or any other director, are also not used to analyze claims.
Contrary to the applicant’s assertion that the previous rejection acquiesces to the comments that the claims each represent a technological improvement, this assertion is inaccurate.  Perhaps a previous argument may have been unclear or entirely missing, but that does not change the fact that the claims offer no technical improvement to the underlying technology.  In fact, as the current rejection clearly asserts, the claims amount to simply applying an abstract idea in a technical field using technical elements disclosed “at a high level of generality.” Nor is there any technical improvement disclosed by the specification of the instant application as said technical elements remain disclosed “at a high level of generality” to describe the execution of their respective functions.  Therefore, the claims, as a whole, of the instant application do not integrate the abstract idea into a practical application and are not significantly more than said abstract idea.
	In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-14, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the instant application around the prior art of Richelson referenced above.  
Contrary to the applicant’s assertion that Richelson does not teach the claimed “product master data”, wherein "the product master data being data in which a product code, product name, and unit price are associated with the product", citations have been added above regarding independent claims 1, 7 and 12 that show Richelson teaching a product data update process as disclosed by the claims of the instant application that includes product data such as product codes, names and unit prices associated with said products.  Dependent claims 2-6, 8-11 and 13-14 are similarly rejected as Richelson teaches the use of product data as limited by the respective independent claims of dependent claims 2-6, 8-11 and 13-14 as well at the dependency of these claims on independent claims 1, 7 and 12.  The applicant is reminded that the citation of Richelson needs to be considered as a whole, not just the sections cited by the examiner.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687